Citation Nr: 1205537	
Decision Date: 02/14/12    Archive Date: 02/23/12

DOCKET NO.  09-07 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Whether new and material evidence has been received to reopen a final disallowed claim for service connection for a digestive disorder. 

2.  Entitlement to service connection for a digestive disorder. 

3.  Entitlement to service connection for joint pain.  

4.  Entitlement to a rating in excess of 10 percent for sinusitis. 


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

John Francis, Counsel 


INTRODUCTION

The Veteran served on active duty from December 1988 to February 1996. 

This appeal comes before the Board of Veterans' Appeals (Board) from a November 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran testified before the Board sitting at the RO in November 2011.  A transcript of the hearing is associated with the claims file. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The issues of service connection for a digestive disorder and for joint pain are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.


FINDINGS OF FACT

1.  In November 1999, the RO denied a claim for service connection for a digestive disorder.  The Veteran did not express disagreement within one year, and the decision became final. 

2.  Since November 1999, evidence has been received that is new, not cumulative, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  

3.  On the record at a hearing before the Board in November 2011, the Veteran withdrew the appeal of the denial of a rating in excess of 10 percent for sinusitis.  38 C.F.R. § 20.204 (2011).  


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen a final disallowed claim for service connection for a digestive disorder.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156(a), 20.302 (2011).

2.  The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  In this case and to this extent only, the Board is granting the petition to reopen a final disallowed claim for service connection for a digestive disorder.  Accordingly assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed. 

The Veteran served as a U.S. Air Force information management technician with service in Southwest Asia from August 1990 to February 1991.  The Veteran contends that she experiences an upper gastrointestinal disorder that first manifested in service or is related to service in Southwest Asia.  

Service treatment records showed that the Veteran sought treatment on several occasions for stomach upset and abdominal pain both before and after Persian Gulf War service.  Clinicians diagnosed possible gastroesophageal reflux disease, irritable bowel syndrome, urinary tract infection, and anxiety reaction.  In a January 1996 discharge physical examination, the Veteran denied frequent indigestion but reported recurrent stomach problems.  The examining physician noted that the occasional stomach pain was not definitively diagnosed and that there were no complications and no sequelae.  

The Veteran underwent VA general medical examinations in March 1996 and September 1999.  Neither the Veteran nor the examiner noted any gastrointestinal symptoms in the first examination.  In the second examination, a physician noted the history of stomach upset but noted no current symptoms and no indications of stomach, duodenum, or peritoneal disease.  A concurrent mental health examiner noted the Veteran's report of no appetite problems.  

In November 1999, the RO denied service connection for stomach problems including consideration of the symptoms under the criteria of 38 C.F.R. § 3.317 for undiagnosed and chronic multisymptom illnesses related to service in Southwest Asia.  The RO found no evidence of an existing chronic illness or disability.  The Veteran did not express timely disagreement, and the decision became final.  38 U.S.C.A. § 7105. 

The RO received the Veteran's petition to reopen the claim in December 2006.  The Veteran referred to her disability only as digestive system or stomach problems and suggested a relationship to service in Southwest Asia.    

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

New evidence is existing evidence not previously submitted to agency decision makers.  Material evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In evaluating an application to reopen a claim for service connection, the Board examines the evidence submitted since the last final disallowance of the claim.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of the new and material evidence analysis, the credibility of the evidence is presumed.  Justus v. Principi, 
3 Vet. App. 510, 512-513 (1992).

A change in specificity of the claim must be carefully considered in determining the etiology of a potentially service-connected condition and whether the new diagnosis is a progression of the prior diagnosis, correction of an error in diagnosis, or development of a new and separate condition.  38 C.F.R. § 4.13, 4.125 (2011); Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  In this case, the petition to reopen the claim for an upper gastrointestinal disorder was not specific, but the Veteran's subsequent reports to medical examiners and clinicians and testimony before the Board indicate that her current symptoms were nausea, vomiting, and an inability to digest certain foods.  The Veteran also suggested a relationship to Southwest Asia service.  Therefore, the Board concludes that the claim involves the same factual basis as the time the claims were last decided on the merits.  Therefore, new and material evidence is required.  

Since September 1999, the RO received the following evidence: records of VA outpatient treatment from July 1999 through August 2010 at VA medical facilities in New York, Florida, and Connecticut; financial records of private hospitalization for pulmonary embolisms in December 2006; records of VA examination for Gulf War related illness in March 2005 and gastrointestinal illness in April 2005; and testimony at hearings before the RO in July 2009 and before the Board in November 2011.  

In November 2007, the RO denied the petition to reopen the claim indicating that the only evidence received was the private hospital financial records for care for an unrelated illness in 2006.  The RO concluded that this evidence was not material to the reason for the previous denial.  The RO did not consider VA outpatient treatment records or the VA Gulf War and compensation and pension examination reports from March and April 2005.  In a May 2010 supplemental statement of the case, the RO considered the testimony provided by the Veteran in the July 2009 hearing but concluded that the reports of digestive symptoms were cumulative of reports previously considered.  

The Board concludes that the evidence received since the last final disallowance of the claim is new because it was not previously considered.  The records of private hospitalization in 2006 are not material as they are financial records for care for an unrelated illness.  The VA outpatient treatment records, Gulf War illness and gastrointestinal examination records, and hearing testimony are material as they address the Veteran's current symptoms, possible diagnoses, and potential relationship to Gulf War service or to the treatment encounters for stomach problems in service.   The Veteran's hearing testimony and reports to her clinicians are assumed credible for the purpose of new and material evidence analysis.  Although the reported symptoms are the similar to those noted in service, the Veteran reported no symptoms at the time of the 1999 examination and the initial reason for denial was the absence of any chronic illness or disability.  The symptoms described by the Veteran in the hearings and to clinicians indicate the possible presence of a current illness or disability.  Moreover, the RO ordered several compensation and pension examinations in 2005 to further develop the claim.  Therefore, as new and material evidence has been received, and to this extent only, the Board grants the petition to reopen the claim and remands the appeal for further development as directed below.  

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.   For the appeal of a denial of a rating in excess of 10 percent for sinusitis, the appellant has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.
ORDER

A petition to reopen a final disallowed claim for service connection for a digestive disorder is granted.  

The appeal of a denial of a rating in excess of 10 percent for sinusitis is dismissed.


REMAND

Digestive Disorder

As noted above, service treatment records showed that the Veteran sought treatment for upper gastrointestinal distress and abdominal pain on several occasions.  No diagnoses were rendered, and in a May 1991 medical history questionnaire, the Veteran denied any frequent indigestion or stomach problems.   In August 1996, a discharge physical examiner noted that the Veteran had no complications or sequelae of the earlier gastrointestinal symptoms.  After service, VA outpatient care providers noted the Veteran's occasional reports of heartburn, nausea, and vomiting, often associated with migraine headaches.   In the July 2009 RO hearing, the Veteran stated that she experienced unpredictable stomach ache and an inability to digest certain foods including paprika.  The Veteran stated that dietary changes were not effective and that she currently significantly limits the type of foods that she consumes to avoid vomiting.  The Veteran also stated that she used various types of oral pain medications for extended periods of time and medications to prevent blood clotting.  

The Veteran underwent a series of VA examinations in 2005.  

In March 2005, a VA physician performed a Gulf War Registry examination and noted the Veteran's reports of central abdominal pain lasting up to three days and occurring every one to two weeks with nausea, vomiting, and loss of appetite.  The physician ordered nineteen follow-up examinations or tests and offered an opinion that any illness recognized in a patient who served in the Persian Gulf region may possibly be related to environmental hazards.  The physician did not provide a diagnosis or clearly indicate that the digestive symptoms represented an undiagnosed multisymptom illness.  

Two days later in April 2005, another VA physician noted the Veteran's reports of digestive discomfort for ten years that first manifested in service.  She reported current symptoms of umbilical region pain every other day, intermittent nausea twice per day, and vomiting six to seven times per month.  During the episodes, the Veteran reported significantly limiting intake of most foods.  The physician noted that the Veteran had no history of weight loss or gain and had never undergone an endoscopy.  The physician noted no diagnosis and declined to provide an opinion on the etiology because he did not have access to the claims file.  Later in the same month, a VA physician's assistant (PA) in a gastroenterology clinic noted similar symptoms and the results of a sonogram that showed a fatty liver.  The PA ordered a computed tomography scan and further laboratory testing to investigate liver and pancreatic function.  The PA did not provide a diagnosis or an opinion on the etiology of the symptoms, and there is no record of a comprehensive follow-up assessment of the imaging and test results.  

The Veteran has confirmed service in Southwest Asia.  Clinicians and examiners have not challenged the Veteran's reported symptoms but have not made a clear diagnosis or ruled out an undiagnosed multisymptom illness related to Persian Gulf service.  The results of some ordered testing are not of record, and additional possible testing such as an endoscopy has not been performed.  Even though there has been some medical investigation of the Veteran's reported symptoms, the Board concludes that the credible medical evidence of record is insufficient to decide the claim and that an additional comprehensive examination and opinion is necessary.  38 C.F.R. § 3.159 (c) (2011). 

Joint Pain

Service treatment records showed that the Veteran was examined for neck and upper thoracic pain following a motor vehicle accident in December 1994.  X-rays were negative, and the Veteran was treated with pain medication and heat application.  In the August 1996 discharge physical examination, the Veteran reported recurrent back, neck, wrist, and leg pain.  The examiner noted that the neck and back pain were residuals of injury in the motor vehicle accident and that the other symptoms were undiagnosed.  The physician noted that all symptoms had no complications or sequelae.  

In March 1996, a VA physician noted the Veteran's reports of neck and upper back pain when using a computer.  The physician examined the Veteran's back and wrists and noted a full range of motion and no loss of function but with some tenderness on palpation.  Wrist and spinal X-rays were normal.  The physician diagnosed cervical and dorsal strain and synovitis of the wrists.  In February 1999, the RO denied service connection for cervical and dorsal strain and for bilateral wrist synovitis because there were no symptoms or diagnoses of a wrist injury or disorder in service and because the residuals of the motor vehicle accident were noted by an examiner to have resolved with post-service neck strain related to computer use.  The Veteran did not express timely disagreement, and the decision became final. 

In July 1999, a VA physician noted the Veteran's reports of whole body joint pain but especially in the neck, back, and legs. The physician noted the history of the motor vehicle accident but did not specifically associate the current symptoms to that event.  The physician diagnosed neck, back, and leg muscle strain and recommended exercise and heat application.  The physician noted that an X-ray study to rule out bone or joint abnormalities was advised if the symptoms did not resolve.  There is no record that these studies were performed. 

In a March 2005 VA Gulf War Registry examination, the Veteran reported only a recent onset of left foot and toe pain.  The examining physician referred the Veteran for a neurological examination.  In April 2005, a neurologist examined the Veteran but commented only on migraine headaches.  The same month, the Veteran was examined by another VA physician and by a podiatrist to evaluate reported left leg, knee, elbow, and bilateral foot pain, locking, giving-way, and numbness.   The podiatrist noted no abnormalities or disabilities of the feet.  The second physician noted that X-rays of the left elbow and knee were normal and diagnosed left arm and knee strain.  None of the physicians clearly addressed an etiology for the symptoms or whether they represented a multisystem undiagnosed illness.  In September 2005, an emergency room physician noted the Veteran's reports of chronic muscle and joint pains, more severe on the right than left side.  The physician recommended a consultation with a rheumatologist, but none is of record. 

In the July 2009 RO and November 2011 Board hearings, the Veteran stated that she experienced joint pain in the ankles, knees, and legs since service.  She acknowledged post-service treatment for deep vein thrombosis and pulmonary embolisms but also suggested arthritis as a possible cause for the symptoms.  In the more recent Board hearing, the Veteran stated that multiple joints in the knees, arm, ankles and feet occasionally lock-up and cause falls.  

Although the Veteran's multiple joint pains were evaluated individually in service after the motor vehicle accident and on several occasions after service without specific pathology or diagnosis other than muscle strain, there has been no clear evaluation of a systemic disease process as was recommended by the emergency room physician in 2005.  There has been no medical determination whether the symptoms are manifestations of a multisymptom undiagnosed illness related to Gulf War service, associated with the Veteran service-connected psychiatric disorder, or are somatic complaints.  Clinicians have accepted the reported symptoms without challenge.  Therefore, the Board concludes that the credible medical evidence of record is not sufficient to decide the claim and that an additional VA examination is necessary.  3.159 (c).  

At the board hearing, the Veteran also stated that she believed many records of care during her tour of duty in service in England and by VA in New York after service were missing from the file because she viewed the file at the time and it was three inches thick.  Service treatment records were obtained from the National Personnel Records Center in February 1996 and appear to be complete because there are records of enlistment and discharge physical examinations and outpatient treatment throughout service including at clinics at the Veteran's duty station in England.  Records of VA medical care at a facility in New York were also obtained for treatment from 1996 to 1999.  However, the next available records in time are from a clinic in Florida starting in 2002.  The records from New York refer to the Veteran's intermittent homelessness and referrals for VA social services.  

VA is required to make reasonable efforts to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody. 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).  VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record, and such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body.  Bell v. Derwinski, 2 Vet. App. 611 (1992),  Accordingly, the RO should request VA medical care or social service records pertaining to the Veteran for treatment at the VA medical care and social services network in the New York City area dated from February 1996 to July 2002.

Accordingly, the case is REMANDED for the following action:

1.  Request from the Veteran the dates and nature of medical care or social services that she received from VA facilities in the New York City area and further information on the nature of the contended missing records.  Request all records of VA care or social services identified by the Veteran and in any event request records of medical care from February 1996 to July 2002.  Associate any records received with the claims file.  

2.  Schedule the Veteran for a VA gastrointestinal examination.  Request that the examiner review the claims file and note the review in the examination report.  Request that the examiner evaluate the Veteran's recurrent upper gastrointestinal symptoms including any indicated diagnostic studies or tests.  Request that the examiner: 

(a) provide an opinion whether any diagnosed disorder is at least as likely as not (50 percent possibility or greater) related to the episodes of treatment in service or any other aspect of service; and 

(b) if no diagnosis can be determined, then provide an opinion whether the symptoms are manifestations of a qualifying chronic disability related to service in the Persian Gulf War. A qualifying chronic disability means a chronic disability resulting from any of the following (or any combination of the following): (A) an undiagnosed illness; (B) the following medically unexplained chronic multi-symptom illnesses that are defined by a cluster of signs or symptoms: (1) chronic fatigue syndrome; (2) fibromyalgia; or (3) irritable bowel syndrome.  A medically unexplained chronic multi-symptom illness includes a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities. Chronic multi-symptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.

The opinion must be supported with a rationale that addresses the relevant positive and negative factors of the Veteran's medical status and history.  

3.  Schedule the Veteran for a VA orthopedic examination.  Request that the examiner review the claims file and note the review in the examination report.  Request that the examiner evaluate the Veteran's recurrent multiple joint pain, locking, and numbness including any indicated diagnostic studies or tests.  Additional consultations with neurologists or rheumatologist should be scheduled if medically indicated.  Request that the examiner(s): 

(a) provide an opinion whether any diagnosed joint disorder is at least as likely as not (50 percent possibility or greater) related to the motor vehicle accident in service or any other aspect of service; and 

(b) if no diagnosis can be determined, then provide an opinion whether the symptoms are manifestations of a qualifying chronic disability related to service in the Persian Gulf War. A qualifying chronic disability means a chronic disability resulting from any of the following (or any combination of the following): (A) an undiagnosed illness; (B) the following medically unexplained chronic multi-symptom illnesses that are defined by a cluster of signs or symptoms: (1) chronic fatigue syndrome; (2) fibromyalgia; or (3) irritable bowel syndrome.  A medically unexplained chronic multi-symptom illness includes a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities. Chronic multi-symptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.

The opinion must be supported with a rationale that addresses the relevant positive and negative factors of the Veteran's medical status and history.  

4.  Review the claims file to ensure that all the foregoing requested development is completed, and arrange for any additional development indicated.  Then, readjudicate the claim for service connection for a digestive disorder and for joint pain including under the provisions of 38 C.F.R. § 3.317.  If any benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the appellant and her representative the requisite time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order. 

The purpose of this remand is to assist the appellant with the development of her claim.  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of her claim.  Her cooperation in VA's efforts to develop her claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655 (2011).  


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2010).



______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


